STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0617

VERSUS

KIM R. HOGAN SEPTEMBER 12, 2022

In Re: Kim R. Hogan, applying for supervisory writs, 22nd
Judicial District Court, Parish of St. Tammany, No.
2430-F-2021.

 

BEFORE : WELCH, PENZATO, AND LANIER, JJ.

WRIT DENIED AS MOOT. The record of the Clerk of Court of
St. Tammany Parish shows the district court denied relator’s
“Motion to Quash as Unconstitutional” and “Motion for
Appointment of Experts and/or funding thereof” on June 22, 2022.

COURT OF APPEAL, FIRST CIRCUIT

asl)

DEPUTY CLERK OF COURT
FOR THE COURT